PER CURIAM.
John D. Benefield and his wife, Glenda, sued Liberty National Life Insurance Company in the Jefferson Circuit Court; the action arose out of Liberty National’s cancer insurance policy exchange programs. Liberty National moved to dismiss the Benefields’ action, stating, among other things, that there was pending in the Barbour Circuit Court a prior-filed class action concerning the same cancer policy exchange programs. Pursuant to Liberty National’s motion, the trial court dismissed the Benefields’ action.
Whether two circuit courts can exercise jurisdiction over this particular matter at the same time has been before this Court in Ex parte Liberty National Life Ins. Co., 631 So.2d 865 (Ala.1993) (on application for rehearing). There, we held that Barbour County was the proper forum to adjudicate the controversy concerning these policy exchange programs and that the Mobile Circuit Court should stay the related proceedings in that court. Here, however, the Jefferson Circuit Court had dismissed the Benefields’ action before we issued Ex parte Liberty National, allowing a stay in the Mobile case.
Therefore, pursuant to Ex parte Liberty National, we reverse the judgment of dismissal and remand this case for the trial court to stay the proceedings in this case pending further orders of this Court.
REVERSED AND REMANDED.
HORNSBY, C.J., and HOUSTON, STEAGALL, KENNEDY, INGRAM and COOK, JJ., concur.